Citation Nr: 9909510	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for degenerative disc disease of the 
lumbosacral spine.  A notice of disagreement was received in 
December 1997.  A statement of the case was issued in 
December 1997, and a substantive appeal was received in March 
1998.  In April 1998, the veteran testified at a personal 
hearing at the RO.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine was not manifested during service and is not otherwise 
related to any injury suffered during service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the December 1996 rating decision denied 
the veteran's claim on the basis that he had not submitted a 
well-grounded claim.  However, the RO, in a September 1996 
supplemental statement, effectively found the claim to be 
well grounded and adjudicated the claim on the merits.  The 
Board notes that the record includes a medical diagnosis of 
current disability, and the veteran's assertions regarding 
inservice injuries are accepted for well-grounded purposes.  
See Caluza v. Brown, 7 Vet.App. 498, 506 (1995); King v. 
Brown, 5 Vet.App. 19, 21 (1993).  With regard to the Caluza 
requirement of medical evidence of a link to service, the 
Board notes that the record includes an April 1998 letter 
from Philip W. Pryor, M.D. which appears to relate a 
continuity of symptoms reported by the veteran since service 
to current low back disability.  The Board proceeds with a 
review of the merits of the veteran's claim on the basis that 
such medical statement is sufficient evidence of medical 
causation for well-grounded purposes under Savage v. Gober, 
10 Vet. App. 488 (1997).  After reviewing the record which 
includes reports of private medical records and VA 
examinations, the Board also finds that the duty to assist 
the veteran has been met.  38 U.S.C.A. § 5107(a).  

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service incurrence for certain chronic 
diseases, such as arthritis, will be presumed if it becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show no treatment or diagnosis of a 
back condition.  The report of a medical examination 
conducted in September 1970 for the purpose of the veteran's 
separation from service shows that clinical evaluation of the 
spine was normal.

A February 1971 private medical record indicates that the 
veteran hurt his back while working as a vending routeman 
after placing an item in a cooler.  The injury was described 
as a strain to the lower back.

A September 1978 private medical record indicates that the 
veteran injured his back while lifting boxes.  Objective 
findings included lumbosacral strain with left-sided 
sciatica.

A January 1981 private medical record indicates that the 
veteran injured his back after picking up a child.  X-rays 
revealed a normal lumbosacral spine.

An October 1984 private medical record reflects a diagnosis 
of acute herniated disk.

A February 1993 letter from the veteran's private physician, 
Joseph C. Randolph, M.D., indicates that the veteran 
underwent a MRI in February 1993 which revealed degenerative 
disk disease at L5-S1.  

August 1995 to November 1995 medical records from the 
veteran's private physician, Philip W. Pryor, M.D., indicate 
that the veteran had a degenerative disk at L5-S1 with 
probable foraminal stenosis.  He also had mild stenosis at 
L4-5.  It was noted that the veteran had undergone lumbar 
microdiscectomy at L5-S1 in 1984.

The veteran underwent a VA examination in June 1996.  He 
stated that his pain began in 1971 with no prior injury.  The 
examiner noted that the veteran had symptoms of spinal 
stenosis.  X-rays revealed degenerative change with decreased 
disk spaces at the L5-S1.  

In his February 1998 substantive appeal, the veteran stated 
that he injured his back three months after leaving service 
while working at a job he had held prior to service.  He also 
stated that he hurt his back twice during service, once in 
1968 and once in late 1969 or early 1970.  The second 
incident occurred when a fellow soldier pushed him against a 
guard rail.  He stated that he did not go sick call as his 
back improved in a few days.

At his April 1998 RO hearing, the veteran stated that in 
1968, while in service, he tripped and fell while running and 
received treatment for a hand injury.  He stated that he also 
had a sore back as a result of the fall; however, he did not 
receive treatment or medication for his back.  He indicated 
that he experienced soreness in his back for about two weeks 
following the fall.  The veteran testified that he also 
injured his back when another soldier pushed him against a 
guard rail.  He did not seek treatment for his back at that 
time.  He suffered a postservice back injury in February 1971 
that required that he miss two weeks of work.

A letter dated in April 1998 from the veteran's employer 
stated that he had not had any medical problems from 
September 1966 to December 1967.

The veteran underwent a VA examination in April 1998.  He 
indicated a history of constant low back pain since 1971.  It 
was noted that the veteran was "unable to give a clear 
description of any inciting event during his military service 
related to his low back pain, although he is suspicious that 
he had some strain during his military service which may have 
caused it."  He was currently employed as a vending machine 
mechanic.  Radiographs of the lumbar spine showed significant 
degenerative disk disease, most pronounced at L5-S1.  A MRI 
of the lumbar spine showed mild diffuse lumbar spondylosis 
and degenerative changes at L5-S1.  The examiner stated that 
the veteran's symptoms might be consistent with post-surgical 
spinal stenosis.  The examiner stated that he was unable to 
clearly relate the veteran's mechanical low back pain to any 
inciting event.

An April 24, 1998 letter from the veteran's private 
physician, Dr. Pryor, stated the following:

Mr. [S], while in the service, was 
running down a hill and caught his right 
foot in a cable, which caused him to trip 
and fall.  At that time, he twisted his 
back.  The twisting and falling has 
contributed to his back pain with 
intermittent pain since that time and has 
need to document this for his records.

The thrust of the veteran's claim, as stated in his February 
1998 substantive appeal, is that the injuries he suffered 
during service caused his repeated postservice injuries, 
which in turn led to his current degenerative disc disease of 
the lumbosacral spine.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the clear preponderance of the evidence is against a finding 
that the veteran's degenerative disc disease is related to 
his active military service.  The Board acknowledges the 
opinion offered by Dr. Pryor, wherein he stated that the 
veteran twisted his back during a fall in service.  However, 
it does not appear that Dr. Pryor rendered his opinion after 
a complete review of the medical records, including service 
medical records.  It appears that Dr. Pryor's opinion is 
based on the veteran's history of what he says he experienced 
during service.  In other words, Dr. Pryor's opinion is only 
as good as the veteran's self-reported history, and, in this 
case, the service medical records do not support the 
veteran's claims.  For example, Dr. Pryor's opinion contains 
no mention of the fact that the veteran never sought 
treatment for a back injury during service.  More 
importantly, there is no mention of the fact that the 
veteran's spine was evaluated as normal at his September 1970 
service separation examination.  The Board finds that Dr. 
Pryor's opinion is not otherwise supported by the evidence 
and is therefore of diminished probative value. 

Also of interest is the veteran's postservice employment.  
The veteran obtained employment with the same company he had 
worked for prior to service.  The job involved a degree of 
lifting and moving equipment such as microwave ovens and 
vending equipment and supplies.  The nature of a claim for 
service connection is that the veteran has suffered a chronic 
disability in service.  The Board finds it difficult to 
reconcile the veteran's claim that he suffered from a chronic 
back problem upon leaving service, with the fact that he 
sought employment involving the lifting and moving of 
machines and equipment after service.  Also, the Board finds 
it pertinent to note that the veteran himself has stated that 
pain associated with his claimed inservice back injuries 
resolved in a matter of two weeks (1968 injury) and a few 
days (late 1969 early 1970 injury).  In view of the 
foregoing, the Board believes greater weight of the evidence 
indicates that the veteran's degenerative disc disease is not 
related to his military service.

Although not clear, the Board has noted certain x-ray reports 
which refer to degenerative changes.  To the extent that such 
references may suggest arthritis, the Board, there is no 
evidence showing that such disease was manifested to a 
compensable degree within one year of discharge.  38 U.S.C.A. 
§§ 1101, 1112. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's request for service 
connection for degenerative disc disease of the lumbosacral 
spine.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


